18 F.3d 953
305 U.S.App.D.C. 193
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Phyllis DAY, Appellant,v.CONSUMERS LIFE INSURANCE COMPANY, A Corporation.
No. 93-7002.
United States Court of Appeals, District of Columbia Circuit.
Feb. 15, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed December 23, 1992 be affirmed substantially for the reasons stated in the court's memorandum filed July 9, 1992.  The alleged ambiguities in the life insurance application do not create a genuine issue of material fact.  Appellee was entitled to judgment as a matter of law, pursuant to D.C.Code Ann. Sec. 35-414.  See Fed.R.Civ.P. 56(c).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.